      Case 4:19-cv-00751-DPM Document 29 Filed 10/09/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MICHAEL NELLUMS                                              PLAINTIFF

v.                      No. 4:19-cv-751-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT                         DEFENDANT

                              JUDGMENT
     Nellums' s complaint is dismissed without prejudice.




                                                 V
                                 D .P. Marshall Jr.
                                 United States District Judge
